Dear Judge Grisbaum:
You have requested the opinion of this office as to whether funds provided under La. R.S. 13:352(C) may be used to pay expenses incurred by the Judicial Compensation Commission.
The Judicial Compensation Commission was created and its responsibilities established by Act 1077 of 1995 (La. R.S. 13:42,et seq.).
La. R.S. 13:352(C) permits the clerks of the courts of appeal to expend the fees charged by them to pay certain fidelity bond premiums and, as directed by the court, to purchase stationery, books, furniture, equipment and to pay other expenses in the operation of the court and the clerk's office.
The Judicial Compensation Commission was established to study the salaries payable to judges and to make recommendations concerning judges' salaries to the Legislature. Insofar as a fairly compensated judiciary is important, if not essential, to fair and efficient administration of justice, and fair compensation may encourage well-qualified persons to seek judicial positions, helping to assure a fair and impartial justice system, it is the opinion of this office that the clerks of the various courts of appeal may use the fees charged by them to pay expenses of the Judicial Compensation Commission as expenses in the operation of the courts. We think that purpose falls well within the broad legal, public purpose of the courts of appeal.
The view expressed in this opinion is consistent with, and complements that expressed in Attorney General Opinion No. 95-448, a copy of which is enclosed for your review. Both opinions find that expenses paid to further the quality and efficiency of the administration of justice are expenses incurred in the operation of the courts.
If we can be of any further assistance to you, please do not hesitate to contact us.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ RANDALL A. KARR Assistant Attorney General
RPI/RAK/dra
Enclosures
State of Louisiana
DEPARTMENT OF JUSTICE  CIVIL DIVISION        P.O. Box 94005 BATON ROUGE     TEL: (504) 342-7013 RICHARD P. IEYOUB             70804-9005      FAX: (504) 342-2090 ATTORNEY GENERAL